Per Curiam,
In July, 1889, defendant company was declared insolvent and a receiver was appointed. The matter was so proceeded in that, on May 11,1891, the court by its decree directed the receiver to levy an assessment for the purpose of paying the company’s creditors and meeting expenses incident to the receivership. That order was subsequently modified by the decree of January 11, 1892. Baer and Miller, members of the defendant company, appealed ; and in their first specification of error — reciting said decree and modification thereof — they complain that the assessment is so grossly excessive that the decree should not be permitted to stand.
If it clearly appeared that the fact thus alleged is true it would no doubt be good ground for invoking our interference; but it is denied by the appellee that the assessment is greater than is reasonably necessary for the purpose intended ; and his contention is that the losses and expenses attending the collection of such assessments are so great, that the net amount likely to be realized is but a small percentage of the gross assessment. We are far from being convinced that the receiver is not correct. Ordering such assessments and determining the amount thereof, must necessarily rest in the sound' discretion of the common pleas. That court, with the aid of its receiver, and other means of information at hand, is much better qualified, than we can possibly be, to form an approximately accurate judgment as to the amount per centum that should be assessed. Experience has shown that a very liberal allowance must always be made for uncollectible assessments, expenses, etc. In case of a deficiency, the collection of an additional assessment would be attended with vexatious delay, and largely increased expense. If there should happen to be an excess, it is very easy to distribute the same pro rata to those who have paid their assessments. In the absence of satisfactory evidence to the contrary, it is safer to assume that the court, in the exercise of a sound discretion, with the books of the company and other evidence before them, did not authorize an assessment for a greater amount than was reasonably necessary. The first specification is therefore dismissed.
*160In view of what has been said, the remaining specifications do not require discussion. There is nothing in either of them that would justify a reversal or modification of the decree. Appellants and other policy holders are not concluded by the decree from defending on any ground that is personal and peculiar to themselves respectively, and other questions .that may possibly arise can be settled in distribution of the fund.
Decree affirmed and appeal dismissed, with costs to be paid by appellants.